Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments (Election/Restrictions)
Applicant's election with traverse of Group I (claims 1-4, and 6-9), in the reply filed on 03/12/21 is acknowledged.
This is not found persuasive because the identified group, as described in the previously mailed Election/Restrictions Requirement, belong to distinctly different inventions in the art (claim different subject matter) even though they may be have some common points. Particularly, Group I: Claims 1-4 and 6-9 directed to a device, comprising: a coordinate detector structured to detect a coordinate of a predetermined feature point from an image obtained by capturing an image of a subject; a conversion parameter calculator structured to calculate a projection conversion parameter for converting a coordinate of the feature point in a model image into the coordinate obtained by the detection; a designating unit structured to designate a position of a measuring instrument attached to the subject in the model image; a coordinate converter structured to convert a coordinate of the position by using the projection conversion parameter, the position being designated by using the designating unit; and a display structured to display the coordinate obtained by the conversion by the coordinate converter, on the image obtained by the capturing. Group II: Claim 5 directed to a device, comprising: a coordinate detector structured to detect a coordinate of a predetermined feature point from an image obtained by capturing an image of an external appearance of a subject; a conversion parameter calculator structured to calculate a projection conversion parameter for converting a coordinate of the feature point in a brain surface shape image of the subject into the coordinate obtained by the detection; and an image synthesizer structured to synthesize the brain surface shape image and the image obtained by the 

Response to Arguments
Applicant's arguments filed 8/24/21 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 4, 6-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lampo (US 2014/0267662) in view of Lin et al. (US 2016/0042557) in view of Aasted et al. (Anatomical guidance for functional near-infrared spectroscopy: AtlasViewer tutorial, Neurophotonics, 2015).
Regarding claim 1, Lampo discloses a measuring instrument attachment assist device (Lampo, [0009], “systems and methods for determining the placement of energy-delivery nodes of an energy-based therapeutic device”) comprising:
a designating unit structured to designate a position of a measuring instrument attached to the subject in a model image (Lampo, [0125], “user may receive guidance in the form of placement positions of one or more electrodes of an appropriate electrotherapy device to treat a physical condition in response to the user input 112”. The placement positions of one or more electrodes of an appropriate electrotherapy device are considered designate a position of a measuring instrument attached to the subject in a model image);
a display structured to display (Lampo, [0125], “The placement positions may be superimposed on second media 115”).
Though Lampo discloses capturing an image of a subject (Lampo, [0050], “The user device 102 may include a front-facing camera or a rear-facing camera for capturing images or video of specific parts of the body”); Lampo does not expressly disclose “a coordinate detector structured to detect a coordinate of a predetermined feature point from an image obtained by capturing an image of a subject”;
Lin) discloses a coordinate detector structured to detect a coordinate of a predetermined feature point from an image obtained by capturing an image of a subject (Lin, [0026], “a plurality of feature points 12 (shown in FIG. 3A to FIG. 4B) of the facial images, and the feature points 12 include facial characters (step 112).  In an embodiment, the processing module 220 recognizes the facial characters of the facial images, such as the character of eyes 14 (shown in FIG. 3A to FIG. 4A), a nose 16 (shown in FIG. 3A to FIG. 4A), a mouth 18 (shown in FIG. 3A to FIG. 4A), an ear or a facial curve, which is not limited herein”. The feature points describe facial characters are considered detect a coordinate of a predetermined feature point from an image obtained by capturing an image of a subject);
Lin discloses a conversion parameter calculator structured to calculate a projection conversion parameter for converting a coordinate of the feature point in a model image into the coordinate obtained by the detection (Lin, [0028], “a real-time facial image 10 of the face is recorded, and the 3D facial model 30 varies with the change of the face in real time according to a position and an angle of the real-time facial image 10 (step 120)”. The 3D facial model varies with change of the face in real time according to a position and an angle of the real-time facial image is considered calculate a projection conversion parameter for converting a coordinate of the feature point in a model image into the coordinate obtained by the detection);
Lin discloses a coordinate converter structured to convert a coordinate of the position by using the projection conversion parameter (Lin, [0033], “converts the 3D virtual makeup 20 to the 2D virtual makeup 20a according to the position and the angle of the real-time facial image 10 (step 150)”); and
Lin discloses a display structured to display the coordinate obtained by the conversion by the coordinate converter, on the image obtained by the capturing (Lin, [0033], “FIG. 3E and FIG. 4E are schematic diagrams showing an output image 40 by combining the real-time facial image 10 and the 2D virtual makeup 20a, respectively”).

While Lampo teaches calculate a coordinate on the image obtained by the capturing which correspond to a position at which the measuring instrument is attached to the subject (Lampo, [0123], “the user uses the graphical interface 600 to receive a guidance response 122 providing guidance to the user on use of an electrotherapy device to treat a physical condition”);
Lampo as modified by Lin teaches using the projection conversion parameter; Lampo as modified by Lin does not expressly disclose “designates a center coordinate of a brain region which is a measurement target based on luminance information from a three-dimensional head anatomical image”;
Aasted et al. (hereinafter Aasted) discloses designates a center coordinate of a brain region which is a measurement target based on luminance information from a three-dimensional head anatomical image (Aasted, Fig. 4 illustrates registering the example probe to the atlas using the spring relaxation method is considered designates a center coordinate of a brain region which is a measurement target based on luminance information from a three-dimensional head anatomical image).
Aasted discloses a coordinate of a scalp position which is directly above the designated center coordinate of the brain region (Aasted, Fig. 11 illustrates Using the forward matrix to generate a sensitivity profile, the upper-right panel shows that the resulting probe neatly wraps around the posterior portion of the scalp and provides sufficient coverage of many of the visual cortical regions. (c) The lower-left panel illustrates how 8 sources and 20 detectors can be arranged in a denser geometry. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept of Aasted’s structural guidance that can aid a user in improving the design and analysis of experimental studies: probe design, evaluation of probe sensitivity and imaging metrics in the customized guidance system, as taught by Lampo as modified by Lin, as it could be used to achieve the predictable results of calculates a coordinate on the image obtained by the capturing, which correspond to a position at which the measuring instrument is attached to the subject, by a conversion using the projection conversion parameter based on a coordinate of a scalp position which is directly above the designated center coordinate of the brain region. The motivation for doing so would have been improving the design and analysis of experimental studies: probe design, evaluation of probe sensitivity and imaging metrics.
Regarding claim 2, Lampo the position being designated by using the designating unit discloses (Lampo, [0125], “user may receive guidance in the form of placement positions of one or more electrodes of an appropriate electrotherapy device to treat a physical condition in response to the user input 112”).
Lampo as modified by Lin with same motivation from claim 1 discloses the image obtained by the capturing is a moving image (Lin, [0028], “Further, a real-time facial image 10 of the face is recorded”).
Lampo as modified by Lin with same motivation from claim 1 discloses the coordinate detector detects the coordinate of the predetermined feature point in real time (Lin, [0028], “The processing module 220 analyzes the feature points of each of the real-time facial images 10 continuously to adjust the position and the angle of the 3D facial model 30 in real time (step 122)”).
Lampo as modified by Lin with same motivation from claim 1 discloses the conversion parameter calculator calculates the projection conversion parameter in real time (Lin, [0028], “a real-
Lampo as modified by Lin with same motivation from claim 1 discloses the coordinate converter converts the coordinate of the position by using the projection conversion parameter calculated in real time (Lin, [0033], “converts the 3D virtual makeup 20 to the 2D virtual makeup 20a according to the position and the angle of the real-time facial image 10 (step 150)”).
Lampo as modified by Lin with same motivation from claim 1 discloses the display displays on the moving image in real time the coordinate obtained in real time by the conversion by the coordinate converter (Lin, [0033], “FIG. 3E and FIG. 4E are schematic diagrams showing an output image 40 by combining the real-time facial image 10 and the 2D virtual makeup 20a, respectively”).
Regarding claim 4, Lampo discloses the image obtained by the capturing is a two-dimensional image (Lampo, [0025], “a camera configured to capture a plurality of images or videos depicting an external surface of a body part of a subject having a physical condition in need of energy-based therapy”), and
Lampo as modified by Lin with same motivation from claim 1 discloses the model image is a three-dimensional image (Lin, [0025], “construct a three dimensional (3D) facial model”).
Regarding claim 6, Lampo discloses a measuring instrument attachment assist method (Lampo, [0009], “systems and methods for determining the placement of energy-delivery nodes of an energy-based therapeutic device”).
The steps recite in claim 6 are similar in scope to the function recited in claim 1 and therefore are rejected under the same rationale.
Regarding claims 7 and 9, claims 7 and 9 recite method steps that are similar in scope to the functions recited in claims 2 and 4 and therefore are rejected under the same rationale.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lampo (US 2014/0267662) in view of Lin et al. (US 2016/0042557) in view of Aasted et al., as applied to claims 2 and 7, in further view of Nozawa (US 2010/0295983).
Regarding claim 3, Lampo discloses an imager structured to capture the image of the subject (Lampo, [0025], “a camera configured to capture a plurality of images or videos depicting an external surface of a body part of a subject having a physical condition in need of energy-based therapy”); 
Lampo as modified by Lin with same motivation from claim 1 discloses the moving image captured by the imager (Lin, [0028], “Further, a real-time facial image 10 of the face is recorded”); Lampo as modified by Lin and Aasted does not expressly disclose “the display reverses the moving image horizontally with respect to a vertical axis to display”;
Nozawa discloses a display reverses an image horizontally with respect to a vertical axis to display (Nozawa, [0113], “The horizontal reversing processing unit 12 may perform a horizontal reversing processing for the input graphics signals and output the results”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept of Nozawa’s horizontal reversing processing in the image-based guidance system, as taught by Lampo. The motivation for doing so would have been providing ability to change orientation while displaying an image.
Regarding claim 8, claim 8 recites method step that is similar in scope to the function recited in claim 3 and therefore is rejected under the same rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272 - 7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE ZHAI/               Primary Examiner, Art Unit 2612